DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the claims filed 11/18/2019.  The current status of the claims is:
Claims 1-20 are pending.
Claims 1-20 are rejected.

Claim Objections
Claims 1-9, 15, 17, and 19-20 are objected to because of the following informalities: 
Claim 1 line 15 and claim 19 line 12 recite “selects at least one specific block that needs to be performed with a garbage collecting operation” which contains grammatical errors.  The examiner recommends rewording to read, “selects at least one specific block to perform garbage a collecting operation on”.  
Claim 6 recites “are in higher priority” which should be reworded to read “are of higher priority”. 
Claims 8, 15 and 17 recite “are with higher priority” which should be reworded to read “are of higher priority”. 
Claim 7 line 4 recites “information existing prior to than a time point” which should be reworded to read “information existing prior to a time point
Claims 2-5, 9, and 20 are dependent from the above-identified claims and as such inherit the objections.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 10-11, 13-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yoon et al. (US 2012/0066438 A1).
Regarding Claim 1, Yoon teaches:	
A flash memory controller, wherein the flash memory controller is arranged to access a flash memory module, the flash memory module comprises multiple flash memory chips, each of the flash memory chips comprises multiple blocks, each of the blocks comprises multiple pages, and the flash memory controller comprises:  - [Yoon Fig. 1, 15, [0044], and [0125] demonstrates a memory controller system that includes a plurality of memory chips which are divided into blocks, with each block divided into pages. See Also Fig. 3 and [0057]-[0058].]
a read only memory (ROM), arranged to store a program code;  - [Yoon Fig. 1 and [0043]]
a microprocessor, arranged to execute the program code to control the access of the flash memory module;  - [Yoon Fig. 1 and [0042]]
and a time management circuit, coupled to the microprocessor and arranged to generate current time information;  - [Yoon Fig. 4 and [0078] shows the refresh block determination unit of the memory controller that records the last access time of pages included in each of a plurality of blocks as well as tracking the current time (i.e. it is a time management circuit coupled to the microprocessor that generates current time information).] 
wherein when the microprocessor writes data into any block of said multiple blocks, the microprocessor records the time information generated by the time management circuit; 	 - [Yoon Fig. 5, [0071], and [0073], a teaches receiving a program command (write request), where the last access time (i.e. time of the write access to any page) is recorded in a mapping table in the page mapping database. see also [0041]-[0042]
and the microprocessor further selects at least one specific block that needs to be performed with a garbage collecting operation according to the number of invalid pages in each block and the time information of said each block.	 - [Yoon Fig. 5, 6, [0073], and [0077]-[0078] teaches receiving a program command (write request) and determines garbage collection target blocks based upon the last access time and the number of invalid pages. see also [0041]-[0042]
	
Regarding Claim 2, Yoon teaches:	
 The flash memory controller of claim 1, wherein the at least one specific block comprises multiple specific blocks, and the microprocessor further determines a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in each block and the time information corresponding to said each block in order to determine the sequential order.	 - [Yoon Fig. 5-6 and [0068]-[0069] teaches selecting data blocks (multiple specific data blocks) for garbage collection in a priority order based on time information and invalidation counts.  See also [0073]-[0078].] 

Regarding Claim 4, Yoon teaches:	
The flash memory controller of claim 1, wherein the microprocessor further creates a time information comparison table which records the time information corresponding to each block, and temporarily stores the time information comparison table in a dynamic random access memory (DRAM) or a buffer memory inside the flash memory controller. - [Yoon Fig. 4, [0070]-[0072] and [0043] the page mapping database table represents a time information comparison table which records the time information for each valid page and may be stored in the DRAM 40.]
	
Regarding Claim 5, Yoon teaches:	
The flash memory controller of claim 1, wherein the at least one specific block comprises multiple specific blocks, and the microprocessor selects a portion of blocks having the number of invalid pages greater than a threshold value from said multiple blocks as said multiple specific blocks, and then determines a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the time information corresponding to said multiple specific blocks.	 - [Yoon Fig. 5, 6, [0073] and [0077]-[0078] teaches determining which blocks have more invalid pages than the reference number and then prioritizing based upon last access time.]
	
Regarding Claim 6, Yoon teaches:	
The flash memory controller of claim 5, wherein specific blocks that correspond to earlier time information are in higher priority in the garbage collecting operation.	 - [Yoon Fig. 5, 6, [0069] 
	
Regarding Claim 10, Yoon teaches:	
A method for managing a flash memory module, wherein the flash memory module comprises multiple flash memory chips, each of the flash memory chips comprises multiple blocks, each of the blocks comprises multiple pages, and the method comprises:  - [Yoon Fig. 1, 15, [0044], and [0125] demonstrates a memory controller system that includes a plurality of memory chips which are divided into blocks, with each block divided into pages. See Also Fig. 3 and [0057]-[0058].]
using a time management circuit to generate current time information; - [Yoon Fig. 4 and [0078] shows the refresh block determination unit of the memory controller that records the last access time of pages included in each of a plurality of blocks as well as tracking the current time (i.e. it is a time management circuit coupled to the microprocessor that generates current time information).] 
 recording the time information generated by the time management circuit when data is written into any block of said multiple blocks; 	 - [Yoon Fig. 5, [0071], and [0073], a teaches receiving a program command (write request), where the last access time (i.e. time of the write access to any page) is recorded in a mapping table in the page mapping database. see also [0041]-[0042]
and selecting at least one specific block that needs a garbage collecting operation according to the number of invalid pages in each block and the time information corresponding to said each block. - [Yoon Fig. 5, 6, [0073], and [0077]-[0078] teaches receiving a program command 
	
Regarding Claim 11, Yoon teaches:	
The method of claim 10, wherein the at least one specific block comprises multiple specific blocks, and the method further comprises: determining a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in each block and the time information corresponding to said each block.	 - [Yoon Fig. 5-6 and [0068]-[0069] teaches selecting data blocks (multiple specific data blocks) for garbage collection in a priority order based on time information and invalidation counts.  See also [0073]-[0078].] 
	
Regarding Claim 13, Yoon teaches:	
The method of claim 10, further comprises: creating a time information comparison table which records the time information corresponding to each block, and storing the time information comparison table temporarily into a dynamic random access memory or a buffer memory. - [Yoon Fig. 4, [0070]-[0072] and [0043] the page mapping database table represents a time information comparison table which records the time information for each valid page and may be stored in the DRAM 40.]
	
Regarding Claim 14, Yoon teaches:	
The method of claim 10, wherein the at least one specific block comprises multiple specific blocks, and the method further comprises: selecting a portion of blocks having the number of invalid pages greater than a threshold value from said multiple blocks as said multiple specific blocks, and then determining a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the time information corresponding to said multiple specific blocks.	 - [Yoon Fig. 5, 6, [0073] and [0077]-[0078] teaches determining which blocks have more invalid pages than the reference number and then prioritizing based upon last access time.]
	
Regarding Claim 15, Yoon teaches:	
The method of claim 14, wherein specific blocks corresponding to earlier time information are with higher priority in the garbage collecting operation. - [Yoon Fig. 5, 6, [0069] and [0077]-[0078] where pages with a large difference between last access time and current time that have more than the threshold number of invalid pages are the highest priority.] 
	
Regarding Claim 19, Yoon teaches:	
An electronic device, comprising: 	
a flash memory module, comprising multiple flash memory chips, each of the flash memory chips comprises multiple blocks, and each of the block comprises multiple pages; and a flash memory controller, arranged to access the flash memory module;  - [Yoon Fig. 1, 15, [0044], and [0125] demonstrates a memory controller system that includes a plurality of memory chips which are divided into blocks, with each block divided into pages. See Also Fig. 3 and [0057]-[0058].]
wherein the flash memory controller generates current time information;  - [Yoon Fig. 4 and [0078] shows the refresh block determination unit of the memory controller that records the last access time of pages included in each of a plurality of blocks as well as tracking the current 
when the flash memory controller writes data into any block of said multiple blocks, the flash memory controller records the time information generated by the time management circuit; 	 - [Yoon Fig. 5, [0071], and [0073], a teaches receiving a program command (write request), where the last access time (i.e. time of the write access to any page) is recorded in a mapping table in the page mapping database. see also [0041]-[0042]
and the flash memory controller further selects at least one specific block that needs to be performed with the garbage collecting operation according to the number of invalid pages in each block and the time information corresponding to said each block.	 - [Yoon Fig. 5, 6, [0073], and [0077]-[0078] teaches receiving a program command (write request) and determines garbage collection target blocks based upon the last access time and the number of invalid pages. see also [0041]-[0042]
	
Regarding Claim 20, Yoon teaches:	
 The electronic device of claim 19, wherein the at least one specific block comprises multiple specific blocks, and the flash memory controller further determines a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in each block and the time information corresponding to said each block. - [Yoon Fig. 5-6 and [0068]-[0069] teaches selecting data blocks (multiple specific data blocks) for garbage collection in a priority order based on time information and invalidation counts.  See also [0073]-[0078].] 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2012/0066438 A1) in view of Goldberg et al. (US 2018/0267720 A1).
Regarding Claim 3, Yoon teaches recording the time information as required by the antecedent claim but does not disclose the time information being stored into the block along with write data; however Goldberg teaches:	
 The flash memory controller of claim 1, wherein when the microprocessor writes data into any block of said multiple blocks, the microprocessor writes the time information into the block.	 - [Goldberg Fig. 13 and [0077] teaches storing the absolute expiration time along with the data in the flash memory module, where the "current time information" generated by the time management circuit may be construed to be the absolute expiration time calculated from a creation time and expiration time.]
Both Yoon and Goldberg represent works within the same field of endeavor, namely Garbage Collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Goldberg as it represents a combination of known prior art elements according to known methods (the GC management system of Yoon additionally storing time information metadata within the write blocks as taught by Goldberg) to generate the predictable results of improved system reliability by having each block redundantly store 
	
Regarding Claim 12, Yoon teaches recording the time information as required by the antecedent claim but does not disclose the time information being stored into the block along with write data; however Goldberg teaches:	
The method of claim 10, wherein when the data is written into any block of said multiple blocks, and the step of recording the time information generated by the time management circuit comprises: when the data is written into any block of said multiple blocks, writing the time information into the block. - [Goldberg Fig. 13 and [0077] teaches storing the absolute expiration time along with the data in the flash memory module, where the "current time information" generated by the time management circuit may be construed to be the absolute expiration time calculated from a creation time and expiration time.]
Both Yoon and Goldberg represent works within the same field of endeavor, namely Garbage Collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Goldberg as it represents a combination of known prior art elements according to known methods (the GC management system of Yoon additionally storing time information metadata within the write blocks as taught by Goldberg) to generate the predictable results of improved system reliability by having each block redundantly store its own age information in addition to the information being stored in the mapping tables of the controller.	


s 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2012/0066438 A1) in view of Shim et al. (US 2013/0166824 A1).
Regarding Claim 7, Yoon teaches a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
The flash memory controller of claim 1, wherein the at least one specific block comprises multiple specific blocks, and the microprocessor selects a portion of blocks that correspond to time information existing prior to than a time point from said multiple blocks as said multiple specific blocks, and then determines a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in said multiple specific blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then sort based on number of invalid pages.]
Both Yoon and Shim represent works within the same field of endeavor, namely garbage collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Shim  as it represents a combination of known prior art elements according to known methods; that is, for the system of Yoon to select garbage collection targets from only the old block group as demonstrated by Shim, to yield the predictable results reducing the impact of garbage collection processes on the performance since old blocks have a lower likelihood of immediate access.	
		
Regarding Claim 8, Yoon and Shim further teach:	
The flash memory controller of claim 7, wherein specific blocks that correspond to more invalid pages are with higher priority in the garbage collecting operation.	 - [Yoon Fig. 5, 6, and [0069] as well as Shim Fig. 5 and [0034] as applied to claim 7 above, where priority is given to blocks with more invalid pages from the selected group of GC target blocks.]
The reasons for obviousness for claim 8 are the same as those presented for claim 7 above.	
	
Regarding Claim 9, Yoon teaches a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
The flash memory controller of claim 1, wherein the microprocessor selects a portion of blocks that correspond to time information existing prior to a time point from said multiple blocks, and then selects the at least one specific block having the number of invalid pages greater than a threshold value from the portion of blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then select from among those blocks based on number of invalid pages exceeding a threshold.]
The reasons for obviousness for claim 9 are the same as those presented for claim 7 above.
	
Regarding Claim 16, Yoon teaches a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
 The method of claim 10, wherein the at least one specific block comprises multiple specific blocks, and the method further comprises: selecting a portion of blocks corresponding to time information existing prior to a time point from said multiple blocks as said multiple specific blocks, and then determining a sequential order of performing the garbage collecting operation upon said multiple specific blocks according to the number of invalid pages in said multiple specific blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then sort based on number of invalid pages.]
Both Yoon and Shim represent works within the same field of endeavor, namely garbage collection management.  It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Yoon in view of Shim  as it represents a combination of known prior art elements according to known methods; that is, for the system of Yoon to select garbage collection targets from only the old block group as demonstrated by Shim, to yield the predictable 
	
Regarding Claim 17, Yoon and Shim further teach:	
The method of claim 16, wherein specific blocks that correspond to more invalid pages are with higher priority in the garbage collecting operation. - [Yoon Fig. 5, 6, and [0069] as well as Shim Fig. 5 and [0034] as applied to claim 7 above, where priority is given to blocks with more invalid pages from the selected group of GC target blocks.]
The reasons for obviousness for claim 17 are the same as those presented for claim 16 above.	
	
Regarding Claim 18, Yoon teaches a system for selecting and ordering garbage collection block targets based on time and invalid page thresholds.  Yoon further discloses that the prioritization order presented does not have to be the same as disclosed (see Yoon [0069]). Despite this, Yoon fails to expressly disclose determining garbage collection blocks first based on age information and then based on invalid page counts; however Shim teaches:	
The method of claim 10, further comprising: selecting a portion of blocks corresponding to time information existing prior to a time point from said multiple blocks, and then selecting the at least one specific block having the number of invalid pages greater than a threshold value from the portion of blocks. - [Shim Fig. 5 and [0034] demonstrates a system that selects target blocks for GC from among only the old block group.  When combined with Yoon Fig. 5, 6, and [0069] this system would first select based on time information exceeding the threshold and then select from among those blocks based on number of invalid pages exceeding a threshold.]
The reasons for obviousness for claim 18 are the same as those presented for claim 16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/William E. Baughman/Primary Examiner, Art Unit 2138